  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 1 of 15 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DISTRICT

 BRITTANY GOLDSMITH, on behalf of :
 herself and others similarly situated, :
                                        :                CASE NO. 2:20-cv-3989
               Plaintiff,               :
                                        :                JUDGE
         v.                             :
                                        :                MAGISTRATE JUDGE
 REAL SOLUTIONS REALTY COMPANY, :
 LLC,                                   :                JURY DEMAND ENDORSED HEREON
 c/o Jeremy Raby                        :
 7557 Bridgeford Court                  :
 West Chester, OH 45069                 :
                                        :
               Defendant.               :

PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT FOR VIOLATIONS
          OF THE FAIR LABOR STANDARDS ACT AND OHIO LAW

       Plaintiff Brittany Goldsmith (“Named Plaintiff,” “Plaintiff,” or “Goldsmith”), individually

and on behalf of others similarly situated, files her Complaint against Defendant Real Solutions

Realty Company, LLC dba ERA Real Solutions Realty (“Defendant” or “Real Solutions”) for

Defendant’s failure to pay employees overtime wages, seeking all available relief under the Fair

Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq.; the Ohio Minimum Fair Wage

Standards Act, O.R.C. 4111.03, and 4111.08 (“the Ohio Wage Act”); and the Ohio Prompt Pay

Act (“OPPA”), Ohio Rev. Code § 4113.15 (the Ohio Wage Act and the OPPA will be referred to

collectively as “the Ohio Acts”). The FLSA claim is brought as a collective action pursuant to 29

U.S.C. § 216(b). The Ohio Acts claims are brought as a class action pursuant to Rule 23. The

following allegations are based on personal knowledge as to the Named Plaintiff’s own conduct

and are made on information and belief as to the acts of others. Named Plaintiff, individually and

on behalf of others similarly situated, hereby states as follows:
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 2 of 15 PAGEID #: 2




         I.     JURISDICTION AND VENUE

         1.     This action is brought pursuant to the FLSA, the Ohio Acts, and 28 U.S.C. §1331.

         2.     This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. §1367 as

this Complaint raises additional claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction because they form a part of the same case or

controversy.

         3.     Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Defendant

employed Named Plaintiff and others similarly situated in the Southern District of Ohio, a

substantial part of the events or omissions giving rise to the claim occurred in the Southern District

of Ohio, and Defendant conducts substantial business in the Southern District of Ohio.

         II.    PARTIES

         A. Plaintiff

         4.     Named Plaintiff is an individual, United States citizen, and a resident of the State

of Ohio living in the Southern District of Ohio.

         5.     Named Plaintiff was initially employed by Defendant in 2015 to 2016. Plaintiff

returned to work for Defendant in 2018 until the present.

         6.     Named Plaintiff was employed as an hourly, non-exempt employee of Defendant

as defined in the FLSA and the Ohio Acts. Specifically, Named Plaintiff was employed as an

hourly office coordinator at Defendant’s office located at 3656 Broadway, Grove City, Ohio

43123.

         7.     At times during her employment, Named Plaintiff worked forty or more hours in

one or more workweeks.




                                                                                           Page 2 of 15
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 3 of 15 PAGEID #: 3




       8.      During Named Plaintiff’s employment with Defendant, Defendant did not pay

Named Plaintiff and other similarly situated employees the required overtime premium for hours

worked in excess of forty (40) in a workweek for several reasons. First, Defendant discouraged

Named Plaintiff and other similarly situated employees from reporting more than eighty (80) hours

worked in a biweekly pay period which resulted in the underreporting of hours worked. Second,

Defendant maintained a companywide policy of only paying Named Plaintiff and other similarly

situated employees their base hourly wage for all hours worked in each biweekly pay period.

       9.      These policies resulted in Named Plaintiff and other similarly situated employees

not being fully and properly paid for all of their hours worked in violation of the FLSA and the

Ohio Acts.

       10.     Named Plaintiff brings this action on behalf of herself and those similarly situated

and has given her written consent to bring this action to collect unpaid overtime compensation

under the FLSA. Named Plaintiff’s consent is being filed along with this Complaint pursuant to

29 U.S.C. §216(b). (Consent to be Party Plaintiff, attached hereto as Exhibit A).

       B. Defendant

       11.     Real Solutions is a domestic limited liability company that operates and conducts

substantial business activities throughout Ohio, including in the Southern District of Ohio.

Defendant Real Solutions is a real estate and property management company that buys, sells, rents,

and manages properties in the State of Ohio. Upon information and belief, Defendant Real

Solutions owns and operates several property management companies.

       12.     At all relevant times, Defendant has had direct or indirect control and authority over

Plaintiff and other similarly situated employees’ working conditions. At all relevant times,




                                                                                          Page 3 of 15
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 4 of 15 PAGEID #: 4




Defendant exercised that authority and control over Plaintiff and other similarly situated

employees.

       13.     At all relevant times, Defendant has had direct or indirect control and authority over

matters governing the essential terms and conditions of employment for Plaintiff and other

similarly situated employees at the airports where Defendant operated and Plaintiff and other

similarly situated employees worked. At all relevant times, Defendant exercised that authority and

control over Plaintiff and other similarly situated employees.

       14.     At all relevant times, Defendant has had the authority to hire and fire employees,

supervise and control the work schedules and work conditions of employees, determine the rate

and method of pay, and/or maintain employee records.

   15. Upon information and belief, Defendant applies or causes to be applied substantially the

same employment policies, practices, and procedures to all employees at all of its locations,

including policies, practices and procedures relating to the payment of wages, overtime, and

timekeeping.

       16.     At all relevant times, Defendant suffered or permitted Plaintiff and other similarly

situated employees to work. The work that Plaintiff and other similarly situated employees

performed was for Defendant’s benefit.

       17.     Defendant maintains interrelated operations, centralized control of labor relations,

common management and common ownership and financial control.

       18.     Defendant operates as an “employer” for the purposes of the FLSA and the Ohio

Acts. Defendant is a single integrated enterprise and/or a joint employer of Plaintiff and all other

similarly situated employees.




                                                                                          Page 4 of 15
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 5 of 15 PAGEID #: 5




         19.    At all times relevant, Defendant was an employer of Plaintiff and other similarly

situated hourly employees as defined in the FLSA and the Ohio Acts.

         20.    Defendant operates and controls and enterprises and employs employees engaged

in commerce or in the production of goods for commerce, or has had employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced for commerce

by any person; and Defendant has had an annual gross volume of sales made or business done of

not less than $500,000 per year (exclusive of excise taxes at the retail level).

         21.    At all times relevant hereto, Defendant was fully aware of the fact that it was legally

required to comply with the wage and overtime laws of the United States and of the State of Ohio.

         III.   FACTS

         22.    Named Plaintiff and Defendant’s other hourly employees are non-exempt

employees and are entitled to overtime.

         23.    Defendant often requires Named Plaintiff and Defendant’s other hourly employees

to work in excess of 40 hours in workweeks and 80 hours in biweekly pay periods, but it

discourages Named Plaintiff and Defendant’s other hourly employees from reporting overtime

hours.

         24.    In addition, Defendant maintains a companywide policy that it pays all hourly

employees their base hourly wage regardless of the number of hours they work in a workweek.

This policy results in the nonpayment of overtime premium when Defendant’s hourly employees

work in excess of forty (40) hours in a workweek.

         25.    Named Plaintiff and other similarly situated employees worked more than 40 hours

in workweeks, but they were not paid one and one-half times their regular rates of pay for all of

hours worked over 40 as a result of Defendant’s unlawful pay policies described herein.

                                                                                           Page 5 of 15
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 6 of 15 PAGEID #: 6




       26.      Defendant knew or had reason to know of its failure to compensate Named Plaintiff

and other similarly situated employees overtime for hours worked in excess of 40 in a workweek.

       27.      During relevant times, Defendant had knowledge of and acted willfully regarding

its conduct described herein.

       28.      Defendant is in possession and control of necessary documents and information

from which Named Plaintiff would be able to calculate damages and/or it otherwise failed to keep

such records.

       IV.      FLSA COLLECTIVE ALLEGATIONS

       29.      Named Plaintiff brings her FLSA claims pursuant to 29 U.S.C. §216(b) as a

representative action on behalf of herself and all other similarly situated employees of the opt-in

class. The FLSA collective consists of the following:

                   All current and former hourly, non-exempt employees of
                   Defendant who worked over 40 hours in any workweek within
                   the three (3) years preceding this action and continuing through
                   the final disposition of this case (“FLSA Collective” or “FLSA
                   Collective Members”).

       30.      Named Plaintiff and putative FLSA Collective Members were all subject to the

same policies or practices described above which resulted in unpaid overtime.

       31.      During some or all of the last three years, Defendant did not compensate Named

Plaintiff and the putative FLSA Collective Members for time spent performing substantial duties

for Defendant’s benefit.

       V.       RULE 23 ALLEGATIONS

       32.      Named Plaintiff brings her Ohio Wage Act claims pursuant to Fed. R. Civ. P. 23 as

a class action on behalf of herself and all other members of the following class:




                                                                                        Page 6 of 15
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 7 of 15 PAGEID #: 7




               All Ohio current and former hourly, non-exempt employees of
               Defendant who worked over 40 hours in any workweek within the
               two (2) years preceding this action and continuing through the final
               disposition of this case (“Ohio Rule 23 Class” or “Ohio Rule 23
               Class Members”).

         33.   The Ohio Rule 23 Class includes all current or former hourly, non-exempt

employees employed by Defendant throughout the State of Ohio as defined above.

         34.   The Ohio Rule 23 Class, as defined above, is so numerous that joinder of all

members is impracticable.

         35.   Named Plaintiff is a member of the Ohio Rule 23 Class and her claim for unpaid

wages is typical of the claims of other members of the Rule 23 Class.

         36.   Named Plaintiff will fairly and adequately represent the Rule 23 Class and the

interests of all members of the Rule 23 Class.

         37.   Named Plaintiff has no interests that are antagonistic to or in conflict with those

interests of the Rule 23 Class that she has undertaken to represent.

         38.   Named Plaintiff has retained competent and experienced class action counsel who

can ably represent the interests of the entire Ohio Rule 23 Class.

         39.   Questions of law and fact are common to the Ohio Rule 23 Class.

         40.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(1) because individual

actions would create the risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant with respect to its non-exempt employees.

         41.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) as Defendant acted

or refused to act on grounds generally applicable to the Ohio Rule 23 Class, making appropriate

declaratory and injunctive relief with respect to Named Plaintiff and the Ohio Rule 23 Class as a

whole.

                                                                                        Page 7 of 15
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 8 of 15 PAGEID #: 8




        42.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) as the questions of

law and facts common to the Ohio Rule 23 Class predominate over questions affecting individual

members of the Ohio Rule 23 Class and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

        43.     Questions of law and fact that are common to the Ohio Rule 23 Class include, but

are not limited to: (a) whether Defendant violated the Ohio Wage Act by failing to pay the Ohio

Rule 23 Class an overtime wage for hours worked in excess of forty hours per week; (b) whether

Defendant kept accurate records of the amount of time the Ohio Rule 23 Class was working each

day; (c) whether Defendant’s violations of the Ohio Wage Act were knowing and willful; (d) what

amount of unpaid and/or withheld compensation, including overtime compensation, is due to

Named Plaintiff and other members of the Ohio Rule 23 Class on account of Defendant’s

violations of the Ohio Acts; and (e) what amount of prejudgment interest is due to Ohio Rule 23

Class members on the overtime or other compensation which was withheld or not paid to them.

        44.     A class action is superior to individual actions for the fair and efficient adjudication

of Named Plaintiff’s claims and will prevent undue financial, administrative and procedural

burdens on the parties and the Court. Named Plaintiff and counsel are not aware of any pending

Ohio litigation on behalf of the Ohio Rule 23 Class, as defined herein, or on behalf of any

individual alleging a similar claim. Because the damages sustained by individual members are

modest compared to the costs of individual litigation, it would be impractical for class members

to pursue individual litigation against the Defendant to vindicate their rights. Certification of this

case as a class action will enable the issues to be adjudicated for all class members with the

efficiencies of class litigation.




                                                                                            Page 8 of 15
  Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 9 of 15 PAGEID #: 9




       VI.    CAUSES OF ACTION

                           FIRST CAUSE OF ACTION:
               FLSA – COLLECTIVE ACTION FOR UNPAID OVERTIME

       45.    All of the preceding paragraphs are realleged as if fully rewritten herein.

       46.    This claim is brought as part of a collective action by Named Plaintiff on behalf of

herself and the FLSA Collective.

       47.    The FLSA requires that employees receive overtime compensation for hours

worked in excess of forty (40) per week. 29 U.S.C. § 207(a)(1).

       48.    During the three years preceding the filing of this Complaint, Defendant employed

the Named Plaintiff and the FLSA Collective Members.

       49.    Named Plaintiff and the FLSA Collective Members were paid on an hourly basis

and worked in non-exempt positions.

       50.    Named Plaintiff and the FLSA Collective Members regularly worked in excess of

40 hours in workweeks.

       51.    Defendant violated the FLSA with respect to Named Plaintiff and the FLSA

Collective Members by, inter alia, failing to pay overtime for all hours worked over forty (40)

hours in a workweek because of Defendant’s companywide policies or practices described herein.

       52.    Named Plaintiff and the FLSA Collective Members were not exempt from

receiving FLSA overtime benefits.

       53.    Defendant knew or should have known of the overtime payment requirements of

the FLSA. Despite such knowledge, Defendant willfully withheld and failed to pay the overtime

compensation to which Named Plaintiff and the FLSA Collective Members are entitled.




                                                                                        Page 9 of 15
Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 10 of 15 PAGEID #: 10




       54.     The exact total amount of compensation, including overtime compensation, that

Defendant have failed to pay Named Plaintiff and the FLSA Collective Members is unknown at

this time, as many of the records necessary to make such precise calculations are in the possession

of Defendant or were not kept by Defendant.

       55.     As a direct and proximate result of Defendant’s conduct, Named Plaintiff and the

FLSA Collective Members have suffered and continue to suffer damages. Named Plaintiff seeks

unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees, and all

other remedies available, on behalf of herself and the FLSA Collective Members.

                           SECOND CAUSE OF ACTION:
          R.C. 4111.03 — RULE 23 CLASS ACTION FOR UNPAID OVERTIME

       56.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       57.     This claim is brought under Ohio Law.

       58.     Named Plaintiff and the Ohio Rule 23 Class Members have been employed by

Defendant, and Defendant is an employer covered by the overtime requirements under Ohio Law.

       59.     The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” (1.5) the employee’s regular rate of pay for all hours worked

over forty (40) in one workweek, “in the manner and methods provided in and subject to the

exemptions of section 7 and section 13 of the Fair Labor Standards Act of 1937.” See O.R.C.

§ 4111.03(A); see also 29 U.S.C. § 207(a)(1).

       60.     Named Plaintiff and the Ohio Rule 23 Class Members worked in excess of the

maximum weekly hours permitted under O.R.C. § 4111.03, but were not paid overtime wages for

all of such time spent working.




                                                                                        Page 10 of 15
Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 11 of 15 PAGEID #: 11




       61.     Defendant’s companywide policies or practices of not paying one and one-half

times the regular rate of pay for hours worked in excess of 40 in a workweek resulted in unpaid

overtime for Named Plaintiff and the Ohio Rule 23 Class Members.

       62.     Named Plaintiff and the Ohio Rule 23 Class Members were not exempt from the

wage protections of the Ohio Wage Act.

       63.     Defendant’s repeated and knowing failures to pay overtime wages to Named

Plaintiff and the Ohio Rule 23 Class members were violations of R.C. §4111.03, and as such,

Defendant willfully withheld and failed to pay the overtime compensation to which Named

Plaintiff and the Ohio Rule 23 Class Members were entitled.

       64.     For Defendant’s violations of R.C. §4111.03, by which Named Plaintiff and the

Ohio Rule 23 Class Members have suffered and continue to suffer damages. Named Plaintiff seeks

unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees, and all

other remedies available, on behalf of herself and the Rule 23 Class Members.

                              THIRD CAUSE OF ACTION:
             R.C. 4113.15 — RULE 23 CLASS ACTION FOR OPPA VIOLATION

       65.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       66.     Named Plaintiff and the Ohio Rule 23 Class Members were employed by

Defendant.

       67.     During all relevant times, Defendant was an entity covered by the OPPA and Named

Plaintiff and the Ohio Rule 23 Class Members have been employed by Defendant within the

meaning of the OPPA.

       68.     The OPPA requires Defendant to promptly pay Named Plaintiff and the Ohio Rule

23 Class Members all wages, including overtime. See O.R.C. § 4113.15(A).



                                                                                        Page 11 of 15
Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 12 of 15 PAGEID #: 12




       69.     During relevant times, Named Plaintiff and the Ohio Rule 23 Class Members were

not paid all wages, including overtime wages at one and one-half times their regular rates of pay

within thirty (30) days of performing the work. See O.R.C. § 4113.15(B).

       70.     Named Plaintiff and the Ohio Rule 23 Class Members unpaid wages remain unpaid

for more than thirty (30) days beyond their regularly scheduled payday.

       71.     In violating the OPPA, Defendant acted willfully, without a good faith basis, and

with reckless disregard of clearly applicable Ohio law.

                       FOURTH CAUSE OF ACTION:
      RULE 23 CLASS ACTION FOR DAMAGES PURSUANT TO O.R.C. 2307.60

       72.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       73.     The FLSA, 29 U.S.C. § 216(a), imposes criminal penalties for willful violations of

the FLSA.

       74.     By its acts and omissions described herein, Defendant has willfully violated the

FLSA, and the Named Plaintiff and the Ohio Rule 23 Class have been injured as a result.

       75.     O.R.C. § 2307.60 permits anyone injured in person or property by a criminal act to

recover damages in a civil action, including exemplary and punitive damages.

       76.     As a result of Defendant’s willful violations of the FLSA, Named Plaintiff and the

Ohio Rule 23 Class are entitled to compensatory and punitive damages pursuant to O.R.C. §

2307.60.

                       FIFTH CAUSE OF ACTION:
           RECORDKEEPING VIOLATIONS OF THE OHIO WAGE ACT

       77.     All of the preceding paragraphs are realleged as if fully rewritten herein.




                                                                                        Page 12 of 15
Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 13 of 15 PAGEID #: 13




       78.     The Ohio Wage Act requires employers to maintain and preserve payroll or other

records containing, among other things, the hours worked each workday and the total hours worked

each workweek. See O.R.C. § 4111.08. See also, 29 C.F.R. §§ 516.2 et seq.

       79.     During times material to this complaint, Defendant was a covered employer, and

was required to comply with the Ohio Wage Act’s mandates.

       80.     Named Plaintiff and the Ohio Rule 23 Class Members were covered employees

entitled to the protection of the Ohio Wage Act.

       81.     During times material to this complaint, Defendant violated the Ohio Wage Act

with respect to Named Plaintiff and the Ohio Rule 23 Class Members by failing to properly

maintain accurate records of all hours Named Plaintiff and the Rule 23 Class Members worked

each workday and within each workweek.

       82.     In violating the Ohio Wage Act, Defendant acted willfully and with reckless

disregard of clearly applicable Ohio Wage Act provisions.

       VII.    PRAYER FOR RELIEF

       WHEREFORE, Named Plaintiff requests judgment against Defendant for an Order:

       A.      Certifying the proposed FLSA collective action;

       B.      Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the FLSA

Collective apprising them of the pendency of this action, and permitting them to timely assert their

rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

       C.      Certifying the proposed Rule 23 Class under the Ohio Acts;

       D.      Finding Defendant failed to keep accurate records in accordance with the Ohio

Wage Act, Named Plaintiff, the FLSA Collective Members and the Ohio Rule 23 Class Members

are entitled to prove their hours worked with reasonable estimates;

                                                                                        Page 13 of 15
Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 14 of 15 PAGEID #: 14




       E.      Awarding to Named Plaintiff and the FLSA Collective Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the FLSA;

       F.      Awarding to Named Plaintiff and the Ohio Rule 23 Class Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the Ohio Wage Act;

       G.      Awarding judgment against Defendant for liquidated damages pursuant to the

OPPA in the greater amount of $200 per violation or six percent (6%) of all unpaid overtime

compensation owed to the Named Plaintiff and the Ohio Rule 23 Class Members during the

applicable statutory period;

       H.      Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members costs and disbursements and reasonable allowances for fees of counsel and experts,

and reimbursement of expenses;

       I.      Named Plaintiff and the Rule 23 Class Members compensatory and punitive

damages under O.R.C. § 2307.60

       J.      Awarding Named Plaintiff, the FLSA Collective Members, and the Ohio Rule 23

Class Members such other and further relief as the Court deems just and proper;

       K.      Issuing an injunction prohibiting Defendant from engaging in present, ongoing and

future violations of the FLSA and the Ohio Wage Act;

       L.      Granting Named Plaintiff leave to amend to file additional claims for relief or

different causes of action should information become available through investigation and

discovery;




                                                                                    Page 14 of 15
Case: 2:20-cv-03989-EAS-KAJ Doc #: 1 Filed: 08/06/20 Page: 15 of 15 PAGEID #: 15




       M.     Rendering a judgment against Defendant for all damage, relief, or any other

recovery whatsoever;

       N.     An Order directing Defendant to pay reasonable attorney’s fees and all costs

connected with this action; and

       O.     Such other and further relief as to this Court may deem necessary, just and proper.

                                              Respectfully submitted,

                                              COFFMAN LEGAL, LLC

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman (0085586)
                                              1550 Old Henderson Rd.
                                              Suite #126
                                              Columbus, Ohio 43220
                                              Phone: 614-949-1181
                                              Fax: 614-386-9964
                                              Email: mcoffman@mcoffmanlegal.com

                                              Attorney for Named Plaintiff and those similarly
                                              situated


                                        JURY DEMAND

       Named Plaintiff requests a trial by a jury of eight (8) persons.

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman




                                                                                     Page 15 of 15
